NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 19 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ELAINE MARIE WALKER EARLE,                      No.    20-55868

                Plaintiff-Appellant,            D.C. No.
                                                2:19-cv-02903-JFW-AFM
 v.

UNUM LIFE INSURANCE COMPANY                     MEMORANDUM*
OF AMERICA,

                Defendant-Appellee,

and

GROUP BASIC ACCIDENTAL DEATH
AND DISMEMBERMENT PLAN FOR
EMPLOYEES OF UNIVERSITY OF
SOUTHERN CALIFORNIA; DOES, 1
through 10 Inclusive,

                Defendants.

                   Appeal from the United States District Court
                      for the Central District of California
                    John F. Walter, District Judge, Presiding

                      Argued and Submitted October 6, 2021
                              Pasadena, California

Before: GRABER, CHRISTEN, and OWENS, Circuit Judges.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      In this action under the Employee Retirement Income Security Act

(“ERISA”), Elaine Marie Walker Earle appeals from the district court’s judgment

concluding that Unum Life Insurance Company of America (“Unum”) correctly

denied Earle’s claim for accidental death and dismemberment (“AD&D”) benefits

for the loss of sight in her right eye. As the parties are familiar with the facts, we

do not recount them here.

      “We review de novo a district court’s choice and application of the standard

of review to decisions by fiduciaries in ERISA cases. . . . [and] review for clear

error the underlying findings of fact.” Est. of Barton v. ADT Sec. Servs. Pension

Plan, 820 F.3d 1060, 1065 (9th Cir. 2016) (quoting Abatie v. Alta Health & Life

Ins. Co., 458 F.3d 955, 962 (9th Cir. 2006) (en banc)). We affirm.

      Because the exclusionary provision in Unum’s AD&D Plan is conspicuous,

the district court did not err in applying the “substantial contribution,” rather than

the “proximate cause,” standard. See McClure v. Life Ins. Co. of N. Am., 84 F.3d

1129, 1136 (9th Cir. 1996) (per curiam). Unum uses a table of contents, glossary,

“question and answer” format, and capitalized and bold headings and terms to

highlight the definition of “accidental bodily injury,” where the exclusionary text is

located. In addition, the AD&D section of the plan is short, making its terms more

conspicuous. Therefore, “substantial contribution” is the correct legal standard.

      The district court concluded, as a factual matter, that Earle’s preexisting


                                           2
vitreomacular traction (“VMT”) substantially contributed to her vision loss.

Specifically, the court found that Earle could have developed a macular hole even

without her March 15, 2017 fall, and conversely, that she would not have

developed a macular hole without the preexisting VMT. This factual finding is not

clearly erroneous. See Est. of Barton, 820 F.3d at 1065.

      Even assuming, without deciding, that de novo review applied, the district

court’s conclusion that Earle’s preexisting VMT substantially contributed to her

vision loss is unaffected.1

      AFFIRMED.




1
 Because we resolve this case without reaching the California Settlement
Agreement issue, Unum’s motion for this court to take judicial notice of the order
granting rehearing in Cox v. Allin Corp. Plan, 848 F. App’x 343 (9th Cir. 2021)
(unpublished), Dkt. No. 40, is denied.

                                         3